OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21360 CM Advisors Family of Funds (Exact name of registrant as specified in charter) 805 Las Cimas Parkway, Suite 430Austin, Texas (Address of principal executive offices) (Zip code) John F. Splain, Esq. Ultimus Fund Solutions, LCC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code: (512) 329-0050 Date of fiscal year end:February 28, 2011 Date of reporting period: August 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. CM Advisors Family of Funds Semi-Annual Report 2010 CM Advisors Fund CM Advisors Fixed Income Fund August 31, 2010 (Unaudited) This report and the financial statements contained herein are submitted for the general information of the shareholders of the CM Advisors Family of Funds (the “Funds”). This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested. CM Advisors Fund Portfolio Information August 31, 2010 (Unaudited) Asset and Sector Allocation (% of Net Assets) Top 10 Equity Holdings Security Description % of Net Assets Microsoft Corporation 5.8% Wal-Mart Stores, Inc. 5.0% Coca-Cola Company (The) 4.6% CPI Corporation 4.5% Marsh & McLennan Companies, Inc. 3.6% 3M Company 3.5% Colgate-Palmolive Company 3.1% Dell, Inc. 3.1% Walt Disney Company (The) 3.1% Walgreen Company 2.7% 1 CM Advisors Fixed Income Fund Portfolio Information August 31, 2010 (Unaudited) Asset and Sector Allocation (% of Net Assets) Top 10 Coporate Bond Holdings Security Description % of Net Assets Rowan Companies, Inc., 7.875% due 08/01/19 1.6% Estée Lauder Companies, Inc. (The), 6.00%, due 05/15/37 1.6% American Express Company, 7.00%, due 03/19/18 1.5% UnitedHealth Group, Inc., 6.00%, due 02/15/18 1.4% Coca-Cola Company (The), 5.35%, due 11/15/17 1.4% Ball Corporation, 7.375%, due 09/01/19 1.4% Kraft Foods, Inc., 6.125%, due 02/01/18 1.3% Wal-Mart Stores, Inc., 6.50%, due 08/15/37 1.3% Cytec Industries, Inc., 8.95%, due 07/01/17 1.2% Aloca, Inc., 5.72%, due 02/23/19 1.2% 2 CM Advisors Fund Schedule of Investments August 31, 2010 (Unaudited) COMMON STOCKS — 87.0% Shares Value Consumer Discretionary — 14.1% Distributors — 0.5% Core-Mark Holding Company, Inc. * $ Diversified Consumer Services — 4.5% CPI Corporation Household Durables — 2.8% MDC Holdings, Inc. Toll Brothers, Inc. * Leisure Equipment & Products — 0.6% Arctic Cat, Inc. * Media — 4.5% Comcast Corporation - Class A Special News Corporation - Class A Walt Disney Company (The) Multiline Retail — 0.5% J. C. Penney Company, Inc. Specialty Retail — 0.7% Pacific Sunwear of California, Inc. * Consumer Staples — 16.1% Beverages — 4.6% Coca-Cola Company (The) Food & Staples Retailing — 7.7% Walgreen Company Wal-Mart Stores, Inc. Household Products — 3.8% Colgate-Palmolive Company Procter & Gamble Company (The) Energy — 5.8% Energy Equipment & Services — 2.3% Tidewater, Inc. Oil, Gas & Consumable Fuels — 3.5% Exxon Mobil Corporation Frontier Oil Corporation Valero Energy Corporation Financials — 8.3% Commercial Banks — 2.5% Wells Fargo & Company 3 CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS — 87.0% (Continued) Shares Value Financials — 8.3% (Continued) Consumer Finance — 1.3% American Express Company $ Insurance — 4.5% Marsh & McLennan Companies, Inc. SeaBright Holdings, Inc. Health Care — 0.5% Life Sciences Tools & Services — 0.5% Thermo Fisher Scientific, Inc. * Industrials — 15.4% Air Freight & Logistics — 1.6% FedEx Corporation United Parcel Service, Inc. - Class B Building Products — 2.5% Masco Corporation Commercial Services & Supplies — 0.6% Cintas Corporation Construction & Engineering — 1.6% Granite Construction, Inc. Jacobs Engineering Group, Inc. * Electrical Equipment — 1.5% Emerson Electric Company Industrial Conglomerates — 5.3% 3M Company General Electric Company Machinery — 1.4% Harsco Corporation Lydall, Inc. * Professional Services — 0.4% CDI Corporation LECG Corporation * Trading Companies & Distributors — 0.5% Lawson Products, Inc. Information Technology — 23.0% Computers & Peripherals — 3.8% Dell, Inc. * Hutchinson Technology, Inc. * 4 CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS — 87.0% (Continued) Shares Value Information Technology — 23.0% (Continued) Electronic Equipment, Instruments & Components — 2.2% Maxwell Technologies, Inc. * $ Newport Corporation * IT Services — 3.0% Automatic Data Processing, Inc. Paychex, Inc. Semiconductors & Semiconductor Equipment — 8.2% Applied Materials, Inc. Cohu, Inc. Intel Corporation MEMC Electronic Materials, Inc. * Texas Instruments, Inc. Software — 5.8% Microsoft Corporation Telecommunication Services — 2.7% Diversified Telecommunication Services — 2.7% AT&T, Inc. Frontier Communications Corporation Verizon Communications, Inc. Utilities — 1.1% Electric Utilities — 1.1% Exelon Corporation Total Common Stocks (Cost $113,306,635) $ WARRANTS — 0.1% Shares Value Wells Fargo & Company (Cost $130,130) $ MONEY MARKET FUNDS — 12.8% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (a) (Cost $15,102,895) $ Total Investments at Value — 99.9% (Cost $128,539,660) $ Other Assets in Excess of Liabilities — 0.1% Total Net Assets — 100.0% $ * Non-income producing security. (a) Variable rate security. The rate shown is the 7-day effective yield as of August 31, 2010. See accompanying notes to financial statements. 5 CM Advisors Fixed Income Fund Schedule of Investments August 31, 2010 (Unaudited) CORPORATE BONDS — 44.9% Par Value Value Consumer Discretionary — 8.6% Auto Components — 0.7% Johnson Controls, Inc., 5.50%, due 01/15/16 $ $ Hotels, Restaurants & Leisure — 1.2% Marriott International, Inc., 6.375%, due 06/15/17 Starbucks Corporation, 6.25%, due 08/15/17 Household Durables — 0.5% Newell Rubbermaid, Inc., 6.25%, due 04/15/18 Toll Brothers, Inc., 5.15%, due 05/15/15 Media — 2.6% Comcast Corporation, 6.30%, due 11/15/17 5.70%, due 05/15/18 Gannett Company, Inc., 6.375%, due 04/01/12 McGraw-Hill Companies, Inc. (The), 5.90%, due 11/15/17 6.55%, due 11/15/37 Multiline Retail — 1.1% Kohl's Corporation, 6.25%, due 12/15/17 6.00%, due 01/15/33 Specialty Retail — 2.5% Home Depot, Inc. (The), 5.40%, due 03/01/16 5.875%, due 12/16/36 Staples, Inc., 7.75%, due 04/01/11 9.75%, due 01/15/14 Consumer Staples — 7.2% Beverages — 1.9% Coca-Cola Company (The), 5.35%, due 11/15/17 PepsiCo, Inc., 5.00%, due 06/01/18 Food & Staples Retailing — 1.3% Wal-Mart Stores, Inc., 6.50%, due 08/15/37 Food Products — 1.3% Kraft Foods, Inc., 6.125%, due 02/01/18 Household Products — 1.1% Church & Dwight Company, Inc., 6.00%, due 12/15/12 Clorox Company (The), 5.45%, due 10/15/12 6 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 44.9% (Continued) Par Value Value Consumer Staples — 7.2% (Continued) Personal Products — 1.6% Estée Lauder Companies, Inc. (The), 6.00%, due 05/15/37 $ $ Energy — 4.3% Energy Equipment & Services — 2.8% Rowan Companies, Inc., 7.875%, due 08/01/19 Weatherford International Ltd., 6.35%, due 06/15/17 6.00%, due 03/15/18 9.875%, due 03/01/39 Oil, Gas & Consumable Fuels — 1.5% Valero Energy Corporation, 6.125%, due 06/15/17 10.50%, due 03/15/39 Financials — 2.7% Commercial Banks — 0.9% Wells Fargo & Company, 5.625%, due 12/11/17 Consumer Finance — 1.8% American Express Company, 7.00%, due 03/19/18 8.125%, due 05/20/19 Health Care — 2.4% Health Care Providers & Services — 1.4% UnitedHealth Group, Inc., 6.00%, due 02/15/18 Pharmaceuticals — 1.0% Johnson & Johnson, 5.15%, due 07/15/18 Industrials — 5.9% Aerospace & Defense — 0.4% United Technologies Corporation, 5.375%, due 12/15/17 Building Products — 1.4% Masco Corporation, 6.125%, due 10/03/16 5.85%, due 03/15/17 7.75%, due 08/01/29 Commercial Services & Supplies — 1.3% Pitney Bowes, Inc., 5.75%, due 09/15/17 R.R. Donnelley & Sons Company, 6.125%, due 01/15/17 11.25%, due 02/01/19 7 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 44.9% (Continued) Par Value Value Industrials — 5.9% (Continued) Electrical Equipment — 1.0% Emerson Electric Company, 5.25%, due 10/15/18 $ $ Machinery — 0.2% Dover Corporation, 5.45%, due 03/15/18 Professional Services — 0.3% Dun & Bradstreet Corporation (The), 6.00%, due 04/01/13 Road & Rail — 1.3% CSX Corporation, 6.25%, due 03/15/18 Union Pacific Corporation, 5.70%, due 08/15/18 Information Technology — 3.9% Computers & Peripherals — 1.0% Dell, Inc., 5.65%, due 04/15/18 Seagate Technology HDD Holdings, 6.375%, due 10/01/11 Electronic Equipment, Instruments & Components — 0.9% Corning, Inc., 7.25%, due 08/15/36 IT Services — 2.0% International Business Machines Corporation, 7.625%, due 10/15/18 Western Union Company (The), 5.93%, due 10/01/16 6.20%, due 11/17/36 Materials — 8.2% Chemicals — 2.1% Cytec Industries, Inc., 8.95%, due 07/01/17 E.I. du Pont de Nemours and Company, 6.00%, due 07/15/18 Containers & Packaging — 1.4% Ball Corporation, 7.375%, due 09/01/19 Metals & Mining — 3.6% Alcoa, Inc., 5.72%, due 02/23/19 5.87%, due 02/23/22 Allegheny Technologies, Inc., 9.375%, due 06/01/19 Nucor Corporation, 5.85%, due 06/01/18 Reliance Steel & Aluminum Company, 6.20%, due 11/15/16 6.85%, due 11/15/36 8 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 44.9% (Continued) Par Value Value Materials — 8.2% (Continued) Paper & Forest Products — 1.1% Weyerhaeuser Company, 7.375%, due 03/15/32 $ $ Telecommunication Services — 0.7% Telecommunication Equipment — 0.7% Tele-Communications, Inc., 10.125%, due 04/15/22 Utilities — 1.0% Multi-Utilities — 1.0% Consolidated Edison, Inc., 5.85%, due 04/01/18 Total Corporate Bonds (Cost $25,101,175) $ U.S. GOVERNMENT OBLIGATIONS — 38.5% Par Value Value U.S. Treasury Bills (a) — 34.9% 0.145%, due 10/14/10 $ $ 0.19%, due 01/13/11 0.18%, due 03/03/11 U.S. Treasury Bonds — 3.6% 4.625%, due 02/15/40 Total U.S. Government Obligations (Cost $24,943,701) $ CLOSED-END FUNDS — 0.3% Shares Value Western Asset Managed High Income Fund, Inc. (Cost $102,481) $ MONEY MARKET FUNDS — 25.9% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (b) (Cost $17,079,665) $ Total Investments at Value — 109.6% (Cost $67,227,022) $ Liabilities in Excess of Other Assets — (9.6%) ) Total Net Assets — 100.0% $ * Non-income producing security. (a) Rate shown is the annualized yield at time of purchase, not a coupon rate. (b) Variable rate security. The rate shown is the 7-day effective yield as of August 31, 2010. See accompanying notes to financial statements. 9 CM Advisors Family of Funds Statements of Assets and Liabilities August 31, 2010 (Unaudited) CM Advisors Fund CM Advisors Fixed Income Fund ASSETS Investments in securities: At cost $ $ At value (Note 2) $ $ Dividends and interest receivable Receivable for investment securities sold — Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased — Payable for capital shares redeemed — Payable to Advisor (Note 5) Payable to administrator (Note 5) Other accrued expenses and liabilities 60 TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated undistributed net investment income Accumulated net realized gains (losses) from security transactions ) Net unrealized appreciation (depreciation) on investments ) Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, redemption price and offering price per share (a) $ $ (a) Redemption price may differ from the net asset value per share depending upon the length of time the shares are held (Note 2). See accompanying notes to financial statements. 10 CM Advisors Family of Funds Statements of Operations Six Months Ended August 31, 2010 (Unaudited) CM Advisors Fund CM Advisors Fixed Income Fund INVESTMENT INCOME Dividends $ $ Interest TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Administration fees (Note 5) Professional fees Registration fees Fund accounting fees (Note 5) Trustees’ fees and expenses Transfer agent fees (Note 5) Custody and bank service fees Postage and supplies Insurance expense Distributor service fees (Note 5) Other expenses TOTAL EXPENSES Advisory fees waived by Advisor (Note 5) ) — NET EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains (losses) from security transactions ) Net change in unrealized appreciation (depreciation) on investments ) NET REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS ) NET INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS $ ) $ See accompanying notes to financial statements. 11 CM Advisors Fund Statements of Changes in Net Assets Six Months Ended August 31, (Unaudited) Year Ended February 28, FROM OPERATIONS Net investment income $ $ Net realized losses from security transactions ) ) Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS Distributions from net investment income ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of period End of period $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net decrease in shares outstanding ) ) Shares outstanding, beginning of period Shares outstanding, end of period See accompanying notes to financial statements. 12 CM Advisors Fixed Income Fund Statements of Changes in Net Assets Six Months Ended August 31, (Unaudited) Year Ended February 28, FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions — Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gains from security transactions — ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding, beginning of period Shares outstanding, end of period See accompanying notes to financial statements. 13 CM Advisors Fund Financial Highlights Per share data for a share outstanding throughout each period: Six Months Ended August 31, (Unaudited) Years Ended February 28, 2010 February 28, 2009 February 29, 2008 February 28, 2007 February 28, 2006 Net asset value at beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) ) ) Total from investment operations ) ) ) Less distributions: Dividends from net investment income ) Distributions from net realized gains — — ) Total distributions ) Proceeds from redemption fees collected (Note 2) (a) (a) (a) (a) (a) (a) Net asset value at end of period $ Total return (b) (6.13% )(c) 57.39% (41.21%
